Name: Commission Regulation (EEC) No 3477/82 of 23 December 1982 authorizing the conclusion of long-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must in respect of the 1982/83 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/42 Official Journal of the European Communities 24. 12. 82 COMMISSION REGULATION (EEC) No 3477/82 of 23 December 1982 authorizing the conclusion of long-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must in respect of the 1982/83 wine year HAS ADOPTED THIS REGULATION : Article 1 Long-term storage contracts may be concluded for grape must, concentrated grape must and rectified concentrated grape must. Article 2 For the storage contracts referred to in Article 1 , the amount of aid as specified in Article 1 1 of Regulation (EEC) No 2600/79 shall be increased by 20 % . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Commission Regulation (EEC) No 3476/82 (3) authorized the conclusion of long-term private storage contracts for certain table wines for the 1982/83 wine year ; whereas the condition laid down in the second indent of Article 8 (2) of Regulation (EEC) No 337/79 for authorizing the conclusion of long-term storage contracts for grape must, concen ­ trated grape must and rectified concentrated grape must is therefore fulfilled ; Whereas Article 9 (4) of Regulation (EEC) No 337/79 provides that, for long-term contracts, the amount of the aid may be increased by up to 20 % ; whereas, in view of the considerable risks to which must is subject during a long period of storage, provision should be made to increase by 20 % the rates of aid specified in Article 11 of Commission Regulation (EEC) No 2600/79 (4), as amended by Regulation (EEC) No 3150/82 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Short-term storage contracts concluded before the date of entry into force of this Regulation shall , at the request of the party concerned, be terminated in respect of those quantities for which, at the time of such termination, that party enters into a long-term storage contract. In this event, for the quantities thus placed under a long-term storage contract, entitlement to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . 2 OJ No L 326, 23 . 11 . 1982, p . 1 . (3) See page 38 of this Official Journal . (4) OJ No L 297, 24. 11 . 1979, p . 15 . (4 OJ No L 331 , 26 . 11 . 1982, p . 33 .